DETAILED ACTION
CLAIMS 1-21 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 8-14:
 “a controller for … determining … calculating …. performing ….”;

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 4-6, 8-11, 13, 15-16, and 18-20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jane et al., US 9,390,461 Bl, (“Jane,” cited by Applicant on IDS dated 11/1/2018 and in the previous action) in view of Varma et al., US 2015/0058650 Al, (“Varma” cited in the previous action) in further view of ISHIZU ET AL., US 2016/0006433 A1, (“Ishizu”).
Regarding Claim 1,
 Jane teaches a method of managing power consumption of a graphics engine of a graphics processing unit (GPU), the method comprising:
computing a power consumption estimate of the graphics engine using a block activity monitor internal to the GPU, (col. 6, ll. 55-59 “the GPU PMC 40 may include hardware components that may be part of the GPU 24. Some of the GPU 24 components may remain powered up when the GPU 24 is powered down for duty cycle control.” See also Fig. 3) the power consumption estimate comprising a value representative of a number of activations of sequential circuit elements processing one or more signals; (col. 8, ll. 50-56 “In other embodiments, the GPU power measurement unit 46 may estimate the power consumption based on the activity in the GPU 24 … the GPU power measurement unit 46 may be configured to read a variety of performance counters in the GPU 24 … along with factors derived from simulations of the GPU 24 or direct measurements on an implementation of the GPU 24, may be used to estimate the power consumption.” Emphasis added. a performance counter based on GPU activity – a value representing a number of activations giving the claim the BRI –) 
determining that the power consumption estimate is greater than a predetermined power budget of the graphics engine; (Fig. 9, element 80 See also col. 13, ll. 3-6 “If the actual power exceeds the target power ( decision block 80, "yes" leg), the duty cycle controller may decrease the duty cycle (i.e. increase the off time) (block 82).”) 
based at least in part on the power consumption estimate being greater than the predetermined power budget, (col. 7, ll. 7-9 “The summator 44 may be the beginning of the negative feedback loop that is configured to track the power error and is configured to attempt to minimize the error of the actual power exceeding the target power” See also Fig. 9)  dynamically calculating a duty cycle value of the graphics engine based at least in part on the  value (col. 7, ll. 28-35 “The summator 56 may be configured to sum the outputs of the proportional controller 50 and the limiter 54, generating a value that may be inversely proportional to the duty cycle …  The duty cycle power controller 42 may convert the value to the duty cycle….” Emphasis added. See also Fig. 9) and the predetermined power budget; (col. 4, ll. 54-56 “The GPU PMC 40 may be configured to adjust the 55 duty cycle of the GPU 24 responsive to the error between a target power and the actual power.” Emphasis added.)
determining, based at least in part on the duty cycle value, an active period and an idle period for an execution cycle of the graphics engine; (col. 4, ll. 56-60 “Generally, the duty cycle may be viewed as a limit to the percentage of time that the GPU 24 is on (not power-gated) in a given period of time. The percentage of time that the GPU 24 is actually on in a given period of time may be the utilization. ” See also Fig. 9, elements 82 and 86, and Fig. 11. i.e. the GPU is either on or off – active and idle giving the claim the BRI --) 
processing, during the active period of the execution cycle, work received from a host driver using the graphics engine; and during the idle period of the execution cycle: … and entering a low power state of the graphics engine. (col. 11, ll. 40-51 “If there is still work pending for the GPU 24 to complete ( e.g. one or more work descriptors 118 include a task or tasks which remain to be completed or have not yet been started) ( decision block 122, "yes" leg), the GPU firmware 206 may clear the snooze indicator (block 124). In this embodiment, the snooze indicator being clear indicates that the GPU 24 is to wake up automatically at the expiration of the count. The GPU firmware 206 may perform a local power down (block 126). The local power down may be performed without communication to the GPU driver 204. For example, the local power down may include communicating with the IC PMU hardware to power gate the GPU 24 (except for the fabric interface unit 100).” Emphasis added. See also Fig. 6, Fig. 11, and col. 10, ll. 6-25. i.e. during the GPU “on” part of a duty cycle, the GPU may process data. During the GPU “off” part of the duty cycle, the GPU may be power gated – a low power state giving the claim the BRI –)
Jane does not teach signaling to the host driver to cease from sending new work to the graphics engine; Note, however, that Jane goes on to teach that its graphics controller may respond to messages on behalf of a GPU during low power modes (col. 9, l. 19 – col. 10, l. 5). 
Varma teaches signaling to the host driver to cease from sending new work to the graphics engine; ([0035] “As seen, method 250 begins at block 255 by receiving an offline hint in the OS from a power control circuit of a processor, e.g., a PCU. Different types of offline hints may be provided. For example, the offline hint may take the form of an indication of a specific one or more cores to be placed into an offline state. Or the indication may simply be a directive that at least one core is to be placed into an offline state. Responsive to this hint, control passes to block 260 where the OS may stop scheduling work to the selected core.” Emphasis added.) 
col. 11, ll. 40-51, col. 9, l. 19 – col. 10, l. 5) by teaching a technique which signals to a higher level element that the processing element has entered into a low power mode, (Varma [0035]) thus improving power control in the system (Varma [0015]) 
Jane in view of Varma does not teach processing … by, at least in part, opening a first power gate at a first time to process a first portion of the work and opening a second power gate at a second time different from the first time to process a second portion of the work; … entering a low power state of the graphics engine by, at least in part, closing the first power gate at a third time and closing the second power gate at a fourth time different from the third time.
Note, as discussed above, Jane teaches power gating the GPU during an idle period (Jane col. 11, ll. 40-51; See also Fig. 6, Fig. 11, and col. 10, ll. 6-25.) 
Ishizu teaches processing … by, at least in part, opening a first power gate (Fig. 1, element 18_1) at a first time (Fig. 3B, SL_1 graph. Note times T6 and T9. See also [0094] – [0096]) to process a first portion of the work (Fig. 3B, “Add” instruction. See also [0059].) and opening a second power gate (Fig. 1, element 18_2) at a second time different from the first time (Fig. 3B, SL_2 graph. Note Time T8. See also [0094] – [0096]) to process a second portion of the work; (Fig. 3B, “Mult” instruction . See also [0059].) … entering a low power state of the graphics engine by, at least in part, closing the first power gate at a third time (Fig. 3B, SL_1 graph. Note Times T8 and T11)  and closing the second power gate at a fourth time different from the third time.(Fig. 3B, SL_2 graph. Note Time T10) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ishizu with the teaching of Jane as both references are directed to controlling power in computing systems. Moreover, Ishizu improves on Jane’s teaching of power gating a processor to save power (Jane col. 1, ll. 40-48 “”) by teaching a technique 
Regarding Claim 2,
 Jane teaches wherein the entering the low power state comprises powering down the graphics engine of the GPU.  (col. 10, ll. 19-23 “the fabric interface unit 100 may remain 20 powered while the remainder of the GPU is powered down for duty cycle power down events. Thus, the processor 102 and the GPU execution engines 106A-106N may be powered down.”) 
 Regarding Claim 4,
 Jane teaches wherein the entering the low power state comprises activating an engine level power gating (ELPG) feature of the GPU. (col. 10, ll. 19-23 “the fabric interface unit 100 may remain 20 powered while the remainder of the GPU is powered down for duty cycle power down events. Thus, the processor 102 and the GPU execution engines 106A-106N may be powered down.”)  
Regarding Claim 5,
 Jane teaches further comprising engaging a hold-off blocker between the host driver of the GPU and the graphics engine to prevent new work from flowing to the graphics engine during the idle period.  (col. 10, ll. 62-66 “The GPU driver 204 may generate one or more GPU work descriptors 118. The work descriptors 118 may be data structures in memory, and” and col. 11, ll. 35-52 “The GPU 35 firmware 206 may write the control registers 114 with the count and may set the snoop indicator to cause the graphics power controller 112 to capture/record the kick commands during the power down time (block 120) … The GPU firmware 206 may perform a local power down (block 126).” Emphasis added. See also col. 12, ll. 17-48 “In parallel, the graphics power controller 112 may continue to monitor for the kick command (decision block 140). If a kick command is detected and the snoop bit is set ( decision block 140, "yes" leg), the graphics power controller 112 may record the kick command ( e.g. setting the kick indicator, 40 block 142).” and Fig. 7 i.e. new commands are recorded by the graphics power controller – a hold off blocker giving the claim the BRI – while the GPU remains in low power mode for the duty cycle. )
Regarding Claim 6,
 Jane teaches further comprising preempting work that is running on the graphics engine during the idle period using at least one preemption technique from the group of If there is still work pending for the GPU 24 to complete ( e.g. one or more work descriptors 118 include a task or tasks which remain to be completed or have not yet been started) ( decision block 122, "yes" leg), the GPU firmware 206 may clear the snooze indicator (block 124). In this embodiment, the snooze indicator being clear indicates that the GPU 24 is to wake up automatically at the expiration of the count. The GPU firmware 206 may perform a local power down (block 126).” Emphasis added. i.e. there is work pending, it is postponed until after the GPU wakes from the low power state – the computation is preempted giving the claim the BRI – and processing resumes. See also Figs. 6 and 7)
Regarding Claim 8,
 Jane teaches An apparatus for managing a workload of a graphics engine of a graphics processing unit (GPU), the apparatus comprising:
a power sensor for computing a power consumption estimate of the graphics engine, (col. 6, ll. 55-59 “the GPU PMC 40 may include hardware components that may be part of the GPU 24. Some of the GPU 24 components may remain powered up when the GPU 24 is powered down for duty cycle control.” See also Fig. 3) the power consumption estimate comprising a value representative of a number of  activations of sequential circuit elements processing one or more signals; (col. 8, ll. 50-56 “In other embodiments, the GPU power measurement unit 46 may estimate the power consumption based on the activity in the GPU 24 … the GPU power measurement unit 46 may be configured to read a variety of performance counters in the GPU 24 … along with factors derived from simulations of the GPU 24 or direct measurements on an implementation of the GPU 24, may be used to estimate the power consumption.” Emphasis added. a performance counter based on GPU activity – a value representing a number of activations giving the claim the BRI –)
 a controller (col. 12 l. 64 – col. 10, l. 3 “duty cycle controller ….”) for:
determining that the power consumption estimate is greater than a predetermined power budget of the graphics engine; (col. 13, ll. 4-6 “If the actual power exceeds the target power ( decision block 80, "yes" leg), the duty cycle controller may decrease the duty cycle (i.e. increase the off time) (block 82).” See also Fig. 9, element 80 and col. 3, ll. 25-27 “The dynamic power wave form 10 may increase at times of higher workload in the GPU, and may decrease at other times when the GPU is not busy.” i.e. workload, based on target power – a workload budget giving the claim the BRI – and the dynamic power consumed, is monitored by the system.) 
based at least in part on the power consumption estimate being greater than the predetermined power budget, (col. 7, ll. 7-9 “The summator 44 may be the beginning of the negative feedback loop that is configured to track the power error and is configured to attempt to minimize the error of the actual power exceeding the target power” See also Fig. 9)  dynamically calculating a duty cycle value of the graphics engine based at least in part on the value (col. 7, ll. 28-35 “The summator 56 may be configured to sum the outputs of the proportional controller 50 and the limiter 54, generating a value that may be inversely proportional to the duty cycle …  The duty cycle power controller 42 may convert the value to the duty cycle….” Emphasis added. See also Fig. 9) and the predetermined power budget; (col. 4, ll. 54-56 “The GPU PMC 40 may be configured to adjust the 55 duty cycle of the GPU 24 responsive to the error between a target power and the actual power.” Emphasis added.)
determining, based at least in part on the duty cycle value, an active period and an idle period for an execution cycle of the graphics engine; (col. 4, ll. 56-60 “Generally, the duty cycle may be viewed as a limit to the percentage of time that the GPU 24 is on (not power-gated) in a given period of time. The percentage of time that the GPU 24 is actually on in a given period of time may be the utilization. ” See also Fig. 9, elements 82 and 86, and Fig. 11. i.e. the GPU is either on or off – active and idle giving the claim the BRI --) 
controlling, during the active period of the execution cycle, processing of work received from a host driver using the graphics engine; and during the idle period of the execution cycle: causing the graphics engine to enter a low power state. (col. 11, ll. 40-51 “If there is still work pending for the GPU 24 to complete ( e.g. one or more work descriptors 118 include a task or tasks which remain to be completed or have not yet been started) ( decision block 122, "yes" leg), the GPU firmware 206 may clear the snooze indicator (block 124). In this embodiment, the snooze indicator being clear indicates that the GPU 24 is to wake up automatically at the expiration of the count. The GPU firmware 206 may perform a local power down (block 126). The local power down may be performed without communication to the GPU driver 204. For example, the local power down may include communicating with the IC PMU hardware to power gate the GPU 24 (except for the fabric interface unit 100).” Emphasis added. See also Fig. 6, Fig. 11, and col. 10, ll. 6-25. i.e. during the GPU “on” part of a duty cycle, the GPU may process data. During the GPU “off” part of the duty cycle, the GPU may be power gated – a low power state giving the claim the BRI –)
Jane does not teach signaling to the host driver to cease from sending new work to the graphics engine; and Note, however, that Jane goes on to teach that its graphics controller may respond to messages on behalf of a GPU during low power modes (col. 9, l. 19 – col. 10, l. 5). 
Varma teaches signaling to the host driver to cease from sending new work to the graphics engine; and Varma teaches signaling to the host driver to cease from sending new work to the graphics engine; ([0035] “As seen, method 250 begins at block 255 by receiving an offline hint in the OS from a power control circuit of a processor, e.g., a PCU. Different types of offline hints may be provided. For example, the offline hint may take the form of an indication of a specific one or more cores to be placed into an offline state. Or the indication may simply be a directive that at least one core is to be placed into an offline state. Responsive to this hint, control passes to block 260 where the OS may stop scheduling work to the selected core.” Emphasis added.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Varma with the teaching of Jane as both references are directed to controlling power in computing systems. Moreover, Varma improves on Jane’s teaching of placing a processing element into a low power mode and responding to higher level messages on behalf of the element in a low power mode (Jane col. 11, ll. 40-51, col. 9, l. 19 – col. 10, l. 5) by teaching a technique which signals to a higher level element that the processing element has entered into a low power mode, (Varma [0035]) thus improving power control in the system (Varma [0015]) 


Regarding Claim 9,
 Jane teaches wherein the controller is further to engage a hold-off blocker between the host driver of the GPU and the graphics engine to prevent new work from flowing to the graphics engine during the idle period.  .  (col. 10, ll. 62-66 “The GPU driver 204 may generate one or more GPU work descriptors 118. The work descriptors 118 may be data structures in memory, and” and col. 11, ll. 35-52 “The GPU 35 firmware 206 may write the control registers 114 with the count and may set the snoop indicator to cause the graphics power controller 112 to capture/record the kick commands during the power down time (block 120) … The GPU firmware 206 may perform a local power down (block 126).” Emphasis added. See also col. 12, ll. 17-48 “In parallel, the graphics power controller 112 may continue to monitor for the kick command (decision block 140). If a kick command is detected and the snoop bit is set ( decision block 140, "yes" leg), the graphics power controller 112 may record the kick command ( e.g. setting the kick indicator, 40 block 142).” and Fig. 7 i.e. new commands are recorded by the graphics power controller – a hold off blocker giving the claim the BRI – while the GPU remains in low power mode for the duty cycle. )

Regarding Claim 10,
 Jane teaches wherein the causing the graphics engine to enter  the low power state comprises powering down the graphics engine of the GPU. (col. 10, ll. 19-23 “the fabric interface unit 100 may remain 20 powered while the remainder of the GPU is powered down for duty cycle power down events. Thus, the processor 102 and the GPU execution engines 106A-106N may be powered down.”)
Regarding Claim 11,
 Jane teaches wherein the causing the graphics engine to enter  the low power state comprises activating an engine level power gating (ELPG) feature of the GPU.  (col. 10, ll. 19-23 “the fabric interface unit 100 may remain 20 powered while the remainder of the GPU is powered down for duty cycle power down events. Thus, the processor 102 and the GPU execution engines 106A-106N may be powered down.”)  
Regarding Claim 13,
 Jane teaches further comprising a hold-off mechanism, (col. 12, ll. 17-48 “In parallel, the graphics power controller 112  ….”) and
wherein the controller is further for:
executing a host preemption sequence; and (col. 11, ll. 40-48 “If there is still work pending for the GPU 24 to complete ( e.g. one or more work descriptors 118 include a task or tasks which remain to be completed or have not yet been started) ( decision block 122, "yes" leg), the GPU firmware 206 may clear the snooze indicator (block 124). In this embodiment, the snooze indicator being clear indicates that the GPU 24 is to wake up automatically at the expiration of the count. The GPU firmware 206 may perform a local power down (block 126).” Emphasis added. i.e. there is work pending, it is postponed until after the GPU wakes from the low power state – the computation is preempted giving the claim the BRI – and processing resumes. See also Figs. 6 and 7)
 engaging the hold-off mechanism during the idle period.  (col. 10, ll. 62-66 “The GPU driver 204 may generate one or more GPU work descriptors 118. The work descriptors 118 may be data structures in memory, and” and col. 11, ll. 35-52 “The GPU 35 firmware 206 may write the control registers 114 with the count and may set the snoop indicator to cause the graphics power controller 112 to capture/record the kick commands during the power down time (block 120) … The GPU firmware 206 may perform a local power down (block 126).” Emphasis added. See also col. 12, ll. 17-48 “In parallel, the graphics power controller 112 may continue to monitor for the kick command (decision block 140). If a kick command is detected and the snoop bit is set ( decision block 140, "yes" leg), the graphics power controller 112 may record the kick command ( e.g. setting the kick indicator, 40 block 142).” and Fig. 7 i.e. new commands are recorded by the graphics power controller – a hold off blocker giving the claim the BRI – while the GPU remains in low power mode for the duty cycle. )   
Claim(s) 15-16 and 18-20
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 1-2 and 4-6. Specifically:
Claim(s) 15 correspond(s) to claim(s) 1;	

Claim(s) 18 correspond(s) to claim(s) 4;
Claim(s) 19 correspond(s) to claim(s) 5; and
Claim(s) 20 correspond(s) to claim(s) 6; Therefore claim(s) 15-16 and 18-20 is/are rejected under the same reasoning set forth above over Jane in view of Varma in further view of Ishizu.
Claim(s) 3, 12, and 17
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jane et al., US 9,390,461 Bl, (“Jane,”  cited by Applicant on IDS dated 11/1/2018) in view of Varma et al., US 2015/0058650 Al, (“Varma” cited in the previous action) in further view of ISHIZU ET AL., US 2016/0006433 A1, (“Ishizu”) in further view of Cha et al., US 8,060,765 Bl, (“Cha,” cited by Applicant on IDS dated 11/01/2018 and in the previous action).
Regarding Claim 3,
 Jane does not teach 
wherein the computing the  power consumption estimate of the graphics engine comprises:
determining a number of times flops of the graphics engine have been toggled to generate signals thereof;
assigning weights to the signals of the graphics engine;
multiplying the number of times by the weights to generate weighted values; and
 summing the weighted values to perform the computing the power consumption estimate.
Note, that Jane goes on to teach “actual power may be estimated as a function of the activity in the GPU 24 and a profile of the power consumption of various parts of the GPU 24. The profile may be based on simulation of the GPU 24 design and/or based on measurements of the GPU 24 in operation ….” (Jane at col. 5, ll. 16-20) 
Cha teaches wherein the computing the  power consumption estimate of the graphics engine comprises:
determining a number of times flops of the graphics engine have been toggled to generate signals thereof;
assigning weights to the signals of the graphics engine;

 summing the weighted values to perform the computing the power consumption estimate.
(Col. 3, ll. 26-35 “power usage is estimated based on the combined activity of the blocks 210, 220,230,240, namely the number of flip-flops that are active in the blocks at a given time … One way of estimating the number of active flip-flops is to add up the enable signals supplied to the flip-flops weighted by the number of flip-flops that are controlled by each of these enable signals.” Emphasis added. See also col. 3, l. 58 – col. 4, l. 6. “the enable signals in the representative set, as scaled by the weighting factors, are summed up by a corresponding one of the sum- 60 mation units 212,222, 232, 242. After this sum is determined, a corresponding scale factor (A, B, C, D) is applied to that sum through one of the multiply units 214,224, 234, 244. The scale factor for a block represents that block's contribution to the total power consumption relative to the other blocks. The 65 outputs from the multiply units 214, 224, 234, 244 are then sUlllilled at the summation unit 250….” Emphasis added.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cha with the teaching of Jane as both references are directed to controlling power in computing systems. Moreover, Cha improves on Jane’s teaching of estimating power consumption of a circuit block based on GPU performance counters and models/profiles (col. 8, ll. 52-61) by teaching a technique which correlates a count of GPU circuit activity with a model so as to determine an estimated power consumption (col. 4, ll. 7-19) , thus improving power estimation using performance counters. 

Claim(s) 12 and 17
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 3 Therefore claim(s) 12 and 17 is/are rejected under the same reasoning set forth above over Jane in view Varma in further view of Ishizu in further view of Cha.
Claim(s) 7, 14, and 21
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jane et al., US 9,390,461 Bl, (“Jane,”  cited by Applicant on IDS dated 11/1/2018 and in the previous action.) in view of Varma et al., US 2015/0058650 Al, (“Varma” Cited in the previous action) in further view of ISHIZU ET AL., US 2016/0006433 A1, (“Ishizu”) in further view of Iwamoto et al., US 10,373,287 B2, (“Iwamoto,” cited in the previous action)
Regarding Claim 7,
 Jane does not teach further comprising using frame aligned sampling to prevent the preempting until a current frame is being processed. Note, however, that Jane goes on to teach that the GPU may vary its operating point based on utilization during a frame time. (Jane col. 8, ll. 4-46)
Iwamoto teaches further comprising using frame aligned sampling to prevent the preempting until a current frame is being processed. (Iwamoto col, 2, ll. 48-51 “alter the clock rate of a GPU' s operating environment so that a low priority task may be rapidly run to a task switch 50 boundary (or completion) so that a higher priority task may begin execution.” Emphasis added. i.e. the current task runs to completion or a boundary – a frame giving the claim the BRI – before preemption is allowed.)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Iwamoto with the teaching of Jane as both references are directed to controlling performance in GPUs. Moreover, Iwamato improves on Jane’s teaching of varying GPU operating points based on utilization during frame processing (Jane col. 8, ll. 4-46) by teaching a technique which varies the GPU’s operating point so as to allow for an improved context switch performance (Iwamato col. 2, ll. 43-65) thus improving responsiveness and reducing wasted computational resources in the system. (Iwamato col. 3, ll. 29-40)  
Regarding Claim 14,
 Jane does not teach wherein the host preemption sequence comprises frame aligned sampling to prevent preemption of the graphics engine while a frame is being processed by the graphics engine. Note, however, that Jane goes on to teach that the GPU may vary its operating point based on utilization during a frame time. (Jane col. 8, ll. 4-46)
alter the clock rate of a GPU' s operating environment so that a low priority task may be rapidly run to a task switch 50 boundary (or completion) so that a higher priority task may begin execution.” Emphasis added. i.e. the current task runs to completion or a boundary – a frame giving the claim the BRI – before preemption is allowed.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Iwamoto with the teaching of Jane as both references are directed to controlling performance in GPUs. Moreover, Iwamato improves on Jane’s teaching of varying GPU operating points based on utilization during frame processing (Jane col. 8, ll. 4-46) by teaching a technique which varies the GPU’s operating point so as to allow for an improved context switch performance (Iwamato col. 2, ll. 43-65) thus improving responsiveness and reducing wasted computational resources in the system. (Iwamato col. 3, ll. 29-40)  
Regarding Claim 21,
 Jane does not teach wherein the operations further comprise using frame aligned sampling to prevent the preempting   until a current frame is finished being processed. Note, however, that Jane goes on to teach that the GPU may vary its operating point based on utilization during a frame time. (Jane col. 8, ll. 4-46)
Iwamoto teaches wherein the operations further comprise using frame aligned sampling to prevent the preempting   until a current frame is finished being processed. (Iwamoto col, 2, ll. 48-51 “alter the clock rate of a GPU' s operating environment so that a low priority task may be rapidly run to a task switch 50 boundary (or completion) so that a higher priority task may begin execution.” Emphasis added. i.e. the current task runs to completion or a boundary – a frame giving the claim the BRI – before preemption is allowed.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Iwamoto with the teaching of Jane as both references are directed to controlling performance in GPUs. Moreover, Iwamato improves on Jane’s col. 8, ll. 4-46) by teaching a technique which varies the GPU’s operating point so as to allow for an improved context switch performance (Iwamato col. 2, ll. 43-65) thus improving responsiveness and reducing wasted computational resources in the system. (Iwamato col. 3, ll. 29-40)  
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/19/2021, with respect to the rejection(s) of claim(s) 1-2, 4-6, 8-11, 13, 15-16, and 18-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jane in view of Varma in view of Ishizu.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PALMER et al., US 2014/0184617 Al, for its teaching of preemption during rasterization of triangles; and
ACHARYA et al., US 2019/0164328 Al, for its teaching of preemption of a shader during processing of primitives;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Brian J Corcoran/             Examiner, Art Unit 2187                 

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187